Case 1:19-cv-01022-CBK Document 12 Filed 02/11/21 Page 1 of 16 PageID #: 1125



                                                                                FEB 11 2021
                     UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             NORTHERN DIVISION



BOBBI PIASECKI,                                        1:19-CV-01022-CBK


                    Plaintiff,


       vs.                                     MEMORANDUM OPINION AND
                                                              ORDER
ANDREW SAUL,COMMISSIONER
OF THE SOCIAL SECURITY
ADMINISTRATION;

                    Defendant.

      This matter is before the Court on plaintiff Bobbi Piasecki's appeal from the
decision of the Commissioner of Social Security pursuant to 42 U.S.C. § 405(g)
and 42 U.S.C. § 1383(c)(3), Docs. 1 and 7.
                                 BACKGROUND

      This action arises from plaintiffs application for Social Security disability
benefits on March 15, 2016. Plaintiff alleges a disability onset date of January 15,
2016 due to a compressed nerve, fibromyalgia, right knee pain, back pain, neck
pain, and obesity. See Admin. Rec. at 72, 168, and 198. Plaintiff also has bilateral
carpal tunnel syndrome. Admin. Rec. at 293. Plaintiff claimed problems "lifting,
sitting, standing, walking, reaching,using her hands, concentrating, memory, and
completing tasks in the Function Report she completed with her application. Doc.
9 at 2(citing Admin, Rec. at 216). The Social Security Administration ("SSA")
initially denied plaintiffs claims on August 17, 2016, and then denied her claims
again upon reconsideration on December 1, 2016. Admin. Rec. at 98 and 106.
Case 1:19-cv-01022-CBK Document 12 Filed 02/11/21 Page 2 of 16 PageID #: 1126




        On March 1, 2018, plaintiff had a hearing before an administrative law judge
("ALJ"); an unfavorable decision was issued on September 10, 2018. Admin. Rec.
at 6.

        In his final decision, the ALJ used the familiar five-step sequential
evaluation to determine disability:
    In step one, the ALJ decides whether the claimant is currently
    engaging in substantial gainful activity; ifthe claimant is working, he
    is not eligible for disability insurance benefits. In step two,the ALJ
    determines whether the claimant is suffering from a severe
    impairment. If the claimant is not suffering a severe impairment, he is
    not eligible for disability insurance benefits. At the third step, the
    ALJ evaluates whether the claimant's impairment meets or equals one
    of the impairments listed in Appendix 1 of the regulations (the
    "listings"). Ifthe claimant's impairment meets or equals one of the
    listed impairments, he is entitled to benefits; if not, the ALJ proceeds
    to step four. At step four, the ALJ determines whether the claimant
    retains the "residual functional capacity"(RFC)to perform his or her
    past relevant work. If the claimant remains able to perform that past
    relevant work, he is not entitled to disability insurance benefits. If he
    is not capable of performing past relevant work, the ALJ proceeds to
    step five and considers whether there exist work opportunities in the
    national economy that the claimant can perform given his or her
    medical impairments, age, education, past work experience, and RFC.
    If the Commissioner demonstrates that such work exists, the claimant
    is not entitled to disability insurance benefits.
McCoy V. Astrue. 648 F.3d 605,611 (8th Cir. 2011)(internal C.F.R, citations
omitted).
        At step one,the ALJ determined that plaintiff had not engaged in substantial
gainful activity since March 15, 2016, the date of her application for benefits.
Admin. Rec. at 11.

        At step two, the ALJ determined that plaintiff had the following severe
impairments: degenerative disc disease of the cervical and lumbar spine;
radiculopathy of the cervicothoracic region; degenerative joint disease of the
Case 1:19-cv-01022-CBK Document 12 Filed 02/11/21 Page 3 of 16 PageID #: 1127



bilateral knees; osteoarthritis of the right knee; obesity; flbromyalgia; and right
shoulder impingement syndrome. Id The ALJ also found nine distinct non-severe
impairments, including gastroesophageal reflux disease, post-traumatic stress
disorder, and depression. Admin. Rec. at 12. The ALJ found that each of
plaintiffs non-severe impairments that were discussed at this step were controlled
via treatment and medication, or that the conditions had been accessed as minimal
by medical professionals in the record. Id Regarding plaintiffs diagnosis of post-
traumatic stress disorder, the ALJ found that though plaintiff had been diagnosed,
she was not undergoing any significant treatment. Id
      At step three, the ALJ found that plaintiff did not have an "impairment of
combination of impairments that meets or medically equals the severity of one of
the listed impairments in" 20 C.F.R. 404, Subpart P, Appendix 1(20 C.F.R
416.920(d), 416.925 and 416.926). Id
      The ALJ then attributed to plaintiff the following residual functional
capacity("RFC"):
      After careful consideration of the entire record, I find that the claimant
      has the residual functional capacity to perform sedentary work as
      defined in 20 CFR 416.967(a) except she can lift, carry, push, and pull
      up to 10 pounds occasionally and less than 10 pounds frequently. She
      can sit for six hours, stand and/or walk up to two hours in an 8- hour
      day. She is limited to occasional climbing of ramps & stairs, never
      climbing ladders or scaffolds, occasional balancing, stooping,
      kneeling, crouching and crawling. Claimant is further limited to
      frequent overhead reaching with the right upper extremity and
      frequent handling, fingering and feeling. Finally, the claimant is
      limited to no exposure to unprotected heights or moving mechanical
      parts.
Admin. Rec. at 12-13. In reaching this RFC,the ALJ gave some weight to the
opinions of the state agency physicians. The ALJ also partially discredited
plaintiffs subjective complaints. The ALJ found that plaintiffs subjective
Case 1:19-cv-01022-CBK Document 12 Filed 02/11/21 Page 4 of 16 PageID #: 1128



complaints concerning the intensity and limiting effects of her impairments were
not entirely consistent with medical evidence in the record. Admin. Rec. at 13.
         At step four, the ALJ found that plaintiff had no past relevant work
experience. Admin. Rec. at 15.
         At step five, the ALJ found that there were a significant number ofjobs in
the national economy which plaintiff could perform given her age, education level,
past work experience, and RFC. Id Because plaintiffs RFC limited her to less
than the full range of sedentary work, the ALJ consulted a vocational expert
("VE")to understand what sedentary jobs plaintiff could still perform. The VE
testified that plaintiff could perform three jobs:(1)document preparer(DOT
249.587-018);(2)callout operator(DOT 237.367-014); and (3)addresser(DOT
209.587-010). Admin. Rec. at 16. The VE also testified, and the ALJ agreed, that
these jobs existed in sufficiently large numbers in the national economy—16,200
jobs in total. Id.
         On May 15, 2019,the Appeals Council of the Social Security
Administration denied plaintiffs request for review, making the ALJ's decision
final. Admin. Rec. at 1. Plaintiff then timely filed this action on October 29, 2019,
following an extension of time allowed by the Appeals Council. See Admin. Rec.
at 22.

         Plaintiff argues on appeal that the ALJ failed to properly determine her
severe impairments at step two. Specifically, plaintiff contends that the ALJ
should have found her carpal tunnel syndrome to be a severe impairment. In
addition, plaintiff argues that the ALJ was required to evaluate her mental
impairments using a special technique required by SSA regulations.
         Defendant responds that the ALJ did not err in his identification of
plaintiffs severe impairments, and to the extent that he did, those errors were
harmless.

                                            4
Case 1:19-cv-01022-CBK Document 12 Filed 02/11/21 Page 5 of 16 PageID #: 1129



      Plaintiff next argues that the ALJ failed to properly evaluate whether
plaintiffs fibromyalgia was medically equivalent to a listing at step three. Plaintiff
argues that the ALJ was required to provide some explanation for this
determination, as opposed to summarily stating his judgment.
      Defendant argues that plaintiffs impairments do not medically equal a
listing and that the ALJ was not required to explain his reasoning.
      Plaintiff then argues that the ALJ's RFC determination was not supported by
substantial evidence on the record. Plaintiff argues that the ALJ did not
sufficiently support his determination with medical evidence and substituted his
own judgment for that of medical professionals.
      Defendant responds that the ALJ's RFC is supported by substantial evidence
in the record and that plaintiffs argument amounts to a disagreement with the
ALJ's ultimate conclusions.

      Plaintiffs final argument for reversal is that the Commissioner did not meet
his burden at step five to identify jobs that plaintiff could perform despite her
impairments. Plaintiff contends that the Commissioner was required to find that
jobs existed in significant numbers either near where plaintiff lived or at least that
they exist in some significant concentration somewhere in the country.
      The defendant responds that the Commissioner is only required to identify
jobs that exist in a significant number in the national economy and that doing so
necessarily finds that they exist in significant numbers somewhere.
                            STANDARD OF REVIEW

       An individual is considered to be disabled if, inter alia, they are unable "to
engage in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than 12
months." 42 U.S.C. § 423(d)(1)(A); accord, Bernard v. Colvin. 744 F.3d 482,486
                                           5
Case 1:19-cv-01022-CBK Document 12 Filed 02/11/21 Page 6 of 16 PageID #: 1130



(8th Cir. 2014). An individual shall be determined to be disabled "only if[their]
physical or mental impairment or impairments are of such severity that [they are]
not only unable to do [their] previous work but cannot, considering [their] age,
education, and work experience, engage in any other kind of substantial gainful .
work which exists in the national economy." 42 U.S.C. § 423(d)(2)(A).
      "To be eligible for disability insurance benefits, a claimant has the burden of
establishing the existence of a disability under the Act." Pearsall v. Massanari, 274
F.3d 1211, 1217(8th Cir. 2001). Judicial review of the Commissioner's decision
that claimant has failed to establish by a preponderance ofthe evidence that she is
disabled within the meaning of the Social Security Act is limited to determining
whether the Commissioner's decision is supported by substantial evidence in the
record as a whole. Kamann v. Colvin, 721 F.3d 945, 950(8th Cir. 2013).
"Substantial evidence is less than a preponderance, but enough that a reasonable
mind might find it adequate to support the Commissioner's conclusions." Draper
V. Colvim 779 F.3d 556,(8th Cir. 2015)(internal quotations omitted){quoting
Travis v. Astrue, All F.3d 1037, 1040 (8th Cir. 2007)). "We consider both
evidence that detracts from the ALJ's decision, as well as evidence that supports it,
but we will not reverse simply because some evidence supports a conclusion other
than that reached by the ALJ." McDade v. Astrue. 720 F.3d 994,' 998 (8th Cir.
2013)(internal citations omitted).
      "If, after reviewing the record, the court finds it is possible to draw two
inconsistent positions from the evidence and one of those positions represents the
[ALJ's]findings, the court must affirm the[ALJs] decision;" Pearsall v.
Massanari, 274 F.3d 1211, 1217(8th Cir. 2001).
                                     DISCUSSION

                                          I,

                                          A,

                                          6
Case 1:19-cv-01022-CBK Document 12 Filed 02/11/21 Page 7 of 16 PageID #: 1131



      Plaintiff argues that the ALT failed to identify all of her severe impairments
at step two of the sequential evaluation process. Plaintiff contends that her carpal
tunnel syndrome was not properly evaluated. Essentially, plaintiff argues that the
ALJ could not have sufficiently evaluated plaintiffs carpal tunnel syndrome at step
two because the ALJ did not mention carpal tunnel syndrome at that step of the
sequential evaluation process.
      Step two of the sequential evaluation process is crucial to the ultimate
disability determination. If, at step two, a claimant is not found to have an
impairment or combination of impairments that is "severe" and meets the duration
requirements of 20 C.F.R. 416.909, said claimant will be found not disabled. 20
C.F.R. § 416.920(a)(4)(ii). The Eighth Circuit has held that if a claimant does not
have at least one impairment or combination of impairments that is considered
severe, said claimant is not disabled. Stratton v. Astrue. 418 F. App'x 581 (8th Cir.
2011)(citing Simmons v. Massanari, 264 F.3d 751, 755(8th Cir. 2001)(Holding
that the sequential evaluation process may be ended at step two if no impairment or
combination of impairments is found to be severe.). It is plaintiffs burden to
demonstrate a severe medically determinable impairment at step two of the
sequential evaluation. Kirbv v. Astrue. 500 F.3d 705,707(8th Cir. 2007)
(citations omitted). "Severity is not an onerous requirement for the claimant to
meet, but it is also not a toothless standard, and [the Eighth Circuit] ha[s] upheld
on numerous occasions the Commissioner's finding that a claimant failed to make
this showing. Id. at 708. Stratton also held that an ALJ can be deemed to have
implicitly found an impairment to be severe if the ALJ sufficiently discusses it in
the RFC determination. Stratton, 418 F. App'x at 581.
      It is an open question, however, whether an ALJ's failure to identify a
particular severe impairment at step two is itself reversible error. In Nicola v.
Astrue, the plaintiff contended her diagnosis of borderline intellectual functioning
                                          7
Case 1:19-cv-01022-CBK Document 12 Filed 02/11/21 Page 8 of 16 PageID #: 1132




was a severe impairment and that the ALJ's failure to identify it as such at step two
of the sequential analysis was reversible error. 480 F.3d 885, 887(8th Cir. 2007).
The Commissioner conceded that the plaintiffs borderline intellectual functioning
should have been considered severe by the ALJ, but argued that the ALJ's failure
to do so was harmless error. Id Nicola reversed the decision of the

Commissioner, holding that "the ALJ erred in failing to find that [Nicola's]
diagnosis of borderline intellectual fimctioning was a severe impairment." Id.
Nicola stands for the proposition that a failure to find some properly diagnosed
impairments to be severe may be reversible error by itself. But the Eighth Circuit
has never clarified whether Nicola established a per se rule or was limited to the
circumstances of that case. Indeed, the Court may have deemed borderline
intellectual functioning to be such a severe impairment that failing to classify it as
such meant it could not have been properly evaluated by the ALJ.
      In the instant case, the ALJ's opinion is essentially bare of any discussion of
plaintiffs carpal tunnel syndrome. That said, a failure on the part of the ALJ to
identify a severe impairment at step two, without more, can be harmless error.
That is so because a finding of severity would not be outcome determinative. The
effect of a seventy determination on RFC is also ambiguous; whether an
impairment is found to be severe should not affect its consideration as a part of the
RFC. That is because SSA regulations state that the Commissioner will consider
all impairments regardless of severity in determining a claimant's RFC.         20
C.F.R. § 404.1545 ("If you have more than one impairment. We will consider all
of your medically determinable impairments of which we are aware, including
your medically determinable impairments that are not 'severe,' as explained in §§
404,1520(c), 404.1521, and 404.1523, when we assess your residual functional
capacity.").
Case 1:19-cv-01022-CBK Document 12 Filed 02/11/21 Page 9 of 16 PageID #: 1133



      Without more,I will not treat a failure to identify plaintiffs carpal tunnel
syndrome as a severe impairment as reversible on its own. The ALJ could have
still properly addressed the impairment at a later stage of the process.
                                         B.

      Plaintiff argues that the ALJ erred in failing to undertake the Psychiatric
Review Technique("PRTF") when evaluating plaintiffs depression and post
traumatic stress disorder("PTSD"). The ALJ acknowledged the plaintiff had a
diagnosis ofPTSD and stated that she has complained of depression. Admin. Rec.
at 12. He evaluated those impairments and found that they were non-severe.
      The ALJ found that plaintiffs depression was non-severe because it had
been accessed as "minimal," she has presented with normal judgment and thought
content, and she appeared to be well-controlled with medication. As for plaintiffs
PTSD,she lacks a longitudinal history of treatment for the disorder and has
instructions from her physician to take medications at night to help her sleep
despite the PTSD symptoms. In short, the ALJ found that these impairments were
well controlled, which means they are also non-severe. Wilson v. Chaten 76 F.3d
238, 241 (8th Cir. 1996)(Impairments that are well-controlled by medication or
other treatment are not considered disabling).
      The issue is not whether the ALJ's decision in this instance is unsupported
by substantial evidence. The issue is that federal regulations demand that an ALJ
engage in PRTF when evaluating mental disability.         20 C.F.R. § 416.920a
(when we evaluate the severity of mental impairments ... we must follow a special
technique[PRTF] at each level in the administrative review process.)(emphasis
added). Thus, it is not left to the discretion of the ALJ to decide whether an
alleged mental impairment should be subjected to PRTF analysis. "Although
failure to complete the[PRTF] may itself be reversible error,[the Eighth Circuit]
has left the door open to harmless-error analysis. [The Circuit Court] has found
                                          9
Case 1:19-cv-01022-CBK Document 12 Filed 02/11/21 Page 10 of 16 PageID #: 1134



harmless error where there is no credible evidence of a severe mental impairment."
Cuthrell v. Astrue. 702 F.3d 1114,1118 (8th Cir. 2013)(internal citation omitted).
Because there is no question that the ALT failed to perform PRTF analysis in this
case, I will move on to an analysis of whether that failure was harmless.
      An ALJ's failure to perform a PRTF analysis may be harmless error when
there is no evidence of mental impairment in the administrative record, and the
ALJ made a specific finding that any alleged depression was non-severe. Nielson
V. Bamhart,88 Fed.Appx. 145, 147 (8th Cir. 2004)(per curiam). In the instant
case, plaintiff has shown no credible evidence of severe mental impairment and the
ALJ made a specific finding that both plaintiffs depression and PTSD were non-
severe.


      The ALJ explained that the record as a whole did not support a finding that
plaintiffs mental impairments were severe. Plaintiff did not have a significant
history of treatment for PTSD or depression. Her treatments listed on the record
were minimal: anti-depressant medication and the certification of a pet turkey as an
emotional support animal. The lack of credible evidence of severe mental
impairment in the administrative record supports finding that this error on the part
of the ALJ was harmless. Cf. Cuthrell v. Astrue, 702 F.3d 1114, 1118 (8th Cir.
2013)(Finding that a failure to perform PRTF analysis was not harmless error
when the ALJ had specifically found that mental impairment in question was a
severe impairment.). Any failure in this regard is harmless.
                                         II.

      Plaintiff next argues that the ALJ failed to properly evaluate whether
plaintiffs fibromyalgia was medically equivalent to a listing at step three. At step
three of the sequential review, the ALJ must determine whether the claimant has an
"impairment(s)that meets or equals one of our listings in appendix 1 to subpart P
of part 404 of this chapter and meets the duration requirement." 20 C.F.R. §
                                         10
Case 1:19-cv-01022-CBK Document 12 Filed 02/11/21 Page 11 of 16 PageID #: 1135



416.920(a)(4)(iii), If an impairment or combination ofimpairments equals a listing
the claimant will be found to be disabled. Id In the instant case, the ALJ
summarily found that plaintiff did not suffer from an impairment or combination of
impairments that met or medically equaled a listing. Admin. Rec. at 12.
      It is the law in the Eighth Circuit that "[a]n ALJ's failure to address a
specific listing or to elaborate on his conclusion that a claimant's impairments do
not meet the listings is not reversible error if the record supports the conclusion."
Vance v. Berrvhill 860 F.3d 1114, 1118 (8th Cir. 2017); Boettcher v. Astrue, 652
F.3d 860, 863 (8th Cir. 2011)("There is no error when an ALJ fails to explain why
an impairment does not equal one of the listed impairments as long as the overall
conclusion is supported by the record."). Furthermore, the burden is on the
plaintiff to prove that her impairment meets or equals a listing. Johnson v.
Bamhart, 390 F.3d 1067, 1070 (8th Cir. 2004). In this case, the administrative
record supports the ALJ's conclusion that plaintiffs impairments do not meet or
medically equal a listing.
      The standard is a lenient one and the ALJ's ruling must stand if there is
substantial evidence supporting it. Fibromyalgia is not one of the listed
impairments. Plaintiffs fibromyalgia symptoms must medically equal a listed
impairment to satisfy the requirements of step three. Listing 14.09D, which lists
certain symptoms of inflammatory arthritis, is often compared to fibromyalgia.
      Listing 14.09(D) reads as follows:
      Repeated manifestations of inflammatory arthritis, with at least two of
      the constitutional symptoms or signs (severe fatigue, fever, malaise, or
      involuntary weight loss) and one of the following at the marked level:
      (1)limitations of activities of daily living;(2)limitation in
      maintaining social functioning; or(3)limitation in completing tasks in
      a timely manner due to deficiencies in concentration, persistence, or
      pace.




                                           11
Case 1:19-cv-01022-CBK Document 12 Filed 02/11/21 Page 12 of 16 PageID #: 1136



20 C.F.R. Part 404, Subpart P, Appendix 1 § 14.09(D). While plaintiff has
complained of severe fatigue and an inability to concentrate, those claims are not
well-supported in the record. There is also not significant evidence in the record
supporting plaintiffs assertion that she is unable to perform the activities of daily
living due to her fibromyalgia. Plaintiff has a number of severe impairments, but
whether a combination ofthem medically equals a listing is a distinct question.
Plaintiff has not met her burden of showing that her fibromyalgia medically equals
a listing.
       Plaintiff argues that her subjective claims were not given sufficient weight,
but the ALJ must make a decision based on the record as a whole, "An ALJ may
not disregard a claimant's subjective complaints of pain solely because they are not
fully supported by objective medical evidence, but may properly discount the
subjective complaints if inconsistencies exist in the record as a whole." Wilson v.
Chater. 76 F.3d 238, 241 (8th Cir. 1996). The ALJ found that plaintiff has normal
spinal range of motion and intact muscular strength as of September 2, 2016.
Admin. Rec. at 14; see also Admin. Rec. at Ex. 8F. The record contains substantial
evidence supporting the ALJ's conclusion.
                                         III.

       Plaintiff next argues that the ALJ's RFC determination is unsupported by
medical evidence in the record. Plaintiff argues that it was the duty of the ALJ to
fully and fairly develop the record by seeking clarifying'medical opinions.
       "The burden of persuasion to prove disability and to demonstrate RFC
remains on the claimant, even when the burden of production shifts to the
Commissioner at step five." Stormo v. Bamhart. 377 F.3d 801,806 (8th Cir.
2004). When the records of a treating physician or the medical records as a whole
are undeveloped concerning a critical issue, the ALJ must seek clarifying
statements. 14. at 806. On the other hand, if the record is merely devoid of
                                          12
Case 1:19-cv-01022-CBK Document 12 Filed 02/11/21 Page 13 of 16 PageID #: 1137




information supporting the alleged severity of one of a claimant's impairments, the
ALJ is not required to seek out supporting information. Even so,"an ALJ must not
substitute his opinions for those of the physician." Combs v. Berrvhilh 878 F.3d
642,647(8th Cir. 2017)(quoting Finch v. Astrue, 547 F.3d 933, 938 (8th Cir.
2008)). An ALJ may not "play doctor." Pate-Fires v. Astrue. 564 F.3d 935, 947
(8th Cir. 2009).
       Other than her complaints of pain, neurologically plaintiff had no muscle
weakness. See Admin. Rec. at 453,490, 504, 520, 564, 595,639,653,660, 907,
and 913. On October 23, 2017, a physical examination (after an emergency room
visit for a fall) during which plaintiff claimed to have injured her knee, showed that
plaintiffs knee strength was 4+/5 on the right and 5/5 on the left. Admin. Rec. at
917.

       "In April 2017, an MRI revealed moderate degenerative changes of the
acromioclavicular joint and mild degenerative changes on the glenohumeral joint,
along with a tear of the bicep's tendon (9F/84)." Admin. Rec. at 13-14. Plaintiff
was reported to be doing relatively well after receiving injections in her back.
Admin. Rec. at 14. Plaintiff had surgery on her right knee in September 2016,
which went well. Admin. Rec. at 646. In a follow-up appointment later that same
month, she was reported to be recovering well. Admin.,Rec. at 669. Three months
after her surgery she was reported to be doing "quite well" overall and her strength
was again reported as 4+/5 in that right knee. Admin. Rec. at 682.
       In her administrative hearing, plaintiff complained of neck and back pain
that was so severe that she could not sit or stand for very long. Admin. Rec. at 47-
8. Plaintiff claimed that she began experiencing pain after sitting for "five to
fifteen minutes" and would then have problems arising. Admin. Rec. at 48.
Plaintiff also claimed that after standing for "ten minutes" her neck would be "on


                                          13
Case 1:19-cv-01022-CBK Document 12 Filed 02/11/21 Page 14 of 16 PageID #: 1138




fire" and she would need to sit and rest. Id. Plaintiff alleged that her daily pain
was always a 7-8 out of a maximum of 10. Admin. Rec. at 49.
      The ALJ gave:
     partial weight to the state agency's physical opinion of a light
     Residual Functioning Capacity with occasional postural limitations, as
     stated by Alice M Davidson, MD (3A), and Kevin White, MD (4A).
     They stated that the claimant could lift and carry'20 pounds
     occasionally and 10 pounds frequently, and sit, stand, and/or walk for
     six hours in an eight-hour workday, all with normal breaks.
Admin. Rec. at 15. The ALJ eventually arrived at an RFC that incorporated some
of plaintiffs own alleged limitations, including a 10-pound lifting limit and a
reaching limit, which were mentioned in the administrative hearing. Admin. Rec.
at 49 (Plaintiff stated she could not lift more than a half-gallon of milk or a ham.);
Admin. Rec. at 62-3 (Plaintiff stated a companion helps her reach items on "top
shelves" at the store.). Plaintiff also admitted being able to take care of her own
personal grooming. Admin. Rec. at 56.
      "Simply put, there was little evidence to support the degree of pain alleged."
Wilson V. Chaten 76 F.3d 238, 241 (8th Cir. 1996). The ALJ properly discounted
plaintiffs credibility based on his conclusion that her allegations as to the severity
of her symptoms were not supported by the overall evidentiary record. Thus, there
is ample evidence in the record supporting most of the RFC finding that plaintiff is
capable of performing sedentary work. However, the RFC's limitations as to
manipulation of objects is not similarly supported.
      Plaintiffs bilateral carpal tunnel syndrome is only mentioned once in the
whole opinion, when the ALJ states plainly, "[s]he also has bilateral Carpal Tunnel
Syndrome (2F/20)." Admin. Rec. at 14. Plaintiffs RFC includes a statement as to
her ability to manipulate objects—frequent handling, fingering and feeling—^but
the ALJ does not explain how this statement relates to plaintiffs carpal tunnel
syndrome. Plaintiffs carpal tunnel syndrome is diagnosed in the administrative

                                          14
Case 1:19-cv-01022-CBK Document 12 Filed 02/11/21 Page 15 of 16 PageID #: 1139



record, and the ALJ must consider it in determining plaintiffs RFC, But the ALJ
did not evaluate it. The ALJ never explained, either explicitly or implicitly, how
plaintiffs bilateral carpal tunnel syndrome affected plaintiffs RFC. The fact that
the ALJ also failed to discuss carpal tunnel syndrome at step two of the sequential
analysis further obscures the impact of the diagnosis on plaintiffs disability
application.
      An ALJ must consider all severe and non-severe impairments of which the
ALJ is aware in determining the RFC. 20 C.F.R. § 404.1545(a)(2). It is
inconsequential that the ALJ did not discuss plaintiffs carpal tunnel syndrome
earlier in the opinion. The administrative record contains no evidence supporting
the ALJ's apparent conclusion that plaintiffs bilateral carpal tunnel syndrome
should limit her to only "frequent" handling and fingering. In fact, it is unclear
whether "frequent" is a limitation at all. The ALJ's lack of explanation leaves
open the question of whether the word "frequent" is meant to imply that plaintiffs
carpal tunnel syndrome is no limitation at all. Regardless, the ALJ has a
responsibility to consider all of plaintiffs diagnosed impairments of which he is
aware. "[T]he ALJ may exclude any alleged impairments that[he] has properly
rejected as untrue or unsubstantiated." Johnson v. ApfeL 240 F.3d 1145, 1148 (8th
Cir. 2001)(internal citation omitted)(emphasis added). But the ALJ cannot
properly reject an alleged impairment without first considering it in the opinion.
See Long v. Chater. 108 F.3d 185, 187-88 (8th Cir. 1997)(Holding an ALJ
properly rejected a plaintiffs subjective complaints after "the ALJ delineated at
length the reasons why [the claimantj's subjective complaints had to be rejected.").
      If the ALJ considered plaintiffs carpal tunnel syndrome at all, there is no
indication of it in the opinion beyond his acknowledgment that she had been
diagnosed. Given the sheer lack of any explanation, the Court is unconvinced that
the ALJ properly considered plaintiffs bilateral carpal tunnel syndrome in
                                          15
Case 1:19-cv-01022-CBK Document 12 Filed 02/11/21 Page 16 of 16 PageID #: 1140



determining her RFC. The ALJ must discuss the impairments to be rejected and
provide some explanation for his decision.
      The ALJ's error was not harmless. Bilateral carpal tunnel syndrome severe
enough to limit plaintiff to less than "frequent" handling and fingering would
render her unable to perform any of the jobs identified by the VE at step 5 ofthe
sequential analysis.
      The RFC is not supported by substantial evidence on the record.
                                         IV.

      Because this Court has held that plaintiffs RFC is unsupported by
substantial evidence in the record, plaintiffs final argument that the Commissioner
failed to identify jobs that plaintiff could perform under said RFC at step five is
moot, and will not be further considered herein.
                                      ORDER

      IT IS HEREBY ORDERED that plaintiffs motion for summary judgment,
Doc. 7, is GRANTED,in part.
      IT IS FURTHER ORDERED that the decision of the Commissioner is

reversed and remanded pursuant to 42 U.S.C. § 405(g)for further proceedings not
inconsistent with this opinion. The question to be answered is: what is the
significance of plaintiffs diagnosis of bilateral carpal tunnel syndrome and how
does that diagnosis affect the RFC finding.
      DATED this _5^^ay ofFebruary,2021.
                                        BY THE COURT:




                                        CHARLES B. KORNMANN
                                        United States District Judge


                                          16
